J-S73038-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,              :     IN THE SUPERIOR COURT OF
                                           :           PENNSYLVANIA
                    Appellee               :
                                           :
               v.                          :
                                           :
JAMES F. WARD,                             :
                                           :
                    Appellant              :          No. 1376 MDA 2014

                Appeal from the Order entered on August 7, 2014
               in the Court of Common Pleas of Lancaster County,
               Criminal Division, No(s): CP-36-CR-0000568-2011;
                             CP-36-CR-0004619-2010

BEFORE: BOWES, WECHT and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                     FILED DECEMBER 30, 2014

      James F. Ward (“Ward”) appeals from the denial of his amended

Petition for relief filed pursuant to the Post Conviction Relief Act (“PCRA”).

See 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      The PCRA court set forth the relevant facts as follows:

            On November 23, 2010, [] Ward[] was charged on docket
      number 4619-2010 with one count of involuntary deviate sexual
      intercourse with a person less than 16 years of age,[1] one count
      of indecent assault of a person less than 13 years of age,[2] two
      counts of indecent assault of a person less than 16 years of
      age[3] and three counts of corruption of minors.[4]

      ___________________________________________________
      [1]
          18 Pa.C.S.[A.] § 3123(a)(7).
      [2]
            18 Pa.C.S.[A.] § 3126(a)(7).
      [3]
            18 Pa.C.S.[A.] § 3126(a)(8).
      [4]
            18 Pa.C.S.[A.] § 6301(a)(1).
J-S73038-14



          On March 30, 2011, [Ward] was charged on docket
     number 568-2011 with 40 counts of photographing or filming
     sexual acts involving children under 17 years of age[5] and 100
     counts of possession of child pornography.[6]

            On May 17, 2012, [Ward] entered an Alford plea[7] to the
     charges on docket number 4619-2010 pursuant to a negotiated
     plea agreement and a straight or open guilty plea to the charges
     on docket number 568-2011. On September 24, 2012, after a
     presentence investigation, [Ward] was sentenced to an
     aggregate term of not less than 10 nor more than 20 years[’]
     incarceration. [W]ard did not file a post[-]sentence motion or
     direct appeal to the Superior Court.
     ___________________________________________________
     [5]
         18 Pa.C.S.[A.] § 6312(b).
     [6]
           18 Pa.C.S.[A.] § 6312(d).
     [7]
         North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160
     (1970). This type of plea is a judicial admission of guilt, but
     allows the defendant to maintain his innocence.
     ___________________________________________________

           On August 19, 2013, [Ward] filed a pro se [Petition] for
     post conviction collateral relief. Counsel was appointed, and on
     December 20, 2013, court-appointed counsel submitted a letter
     to the [c]ourt pursuant to Commonwealth v. Finley, 379 Pa.
     Super. 390, 558 A.2d 213 (1988), expressing his opinion that
     [Ward] raised no issues of arguable merit and stated the basis
     for this conclusion. Court-appointed counsel also sought leave
     to withdraw.

           [Ward] obtained new counsel and on February 18, 2014,
     [Ward’s] current attorney filed an amended [Petition] on his
     behalf.

              A hearing on the amended [Petition] was held on April 16,
     2014.

PCRA Court Opinion, 8/7/14, at 1-2 (footnotes in original).




                                  -2-
J-S73038-14


      The PCRA court denied Ward’s amended Petition on August 7, 2014.

Ward filed a timely Notice of Appeal and a court-ordered Concise Statement

of Matters Complained of on Appeal.

      On appeal, Ward raises the following issue for our review: “[d]id the

PCRA court err by failing to find that plea counsel[, Stephen W. Grosh,

Esquire (“Attorney Grosh”),] provided ineffective assistance by providing

inaccurate[,]   misleading   advice[,]   resulting   in   [Ward]   entering   an

unknowing, unintelligent and/or involuntary guilty plea and Alford plea?”

Brief for Appellant at 4 (capitalization omitted).

      Ward contends that, prior to the disposition of docket number 4619-

2010, which involved allegations of sexual acts committed against three

minor boys, Attorney Grosh told him that he would not receive a fair trial

because of the nature of the allegations.        Id. at 9.   Ward claims that

Attorney Grosh stated that the allegations against Ward were similar to

those made against former Penn State football coach, Jerry Sandusky

(“Sandusky”), and because the public was angered by Sandusky’s actions,

jurors would view Ward negatively. Id.

      Ward contends that Attorney Grosh failed to explain the jury process

to him, the manner in which potential jurors could be eliminated from the

jury pool, or that he could seek severance of certain counts. Id. Rather,

Ward asserts, Attorney Grosh emphasized the difficulty of defending against

multiple allegations and told him that, because of the similarity of his case to



                                   -3-
J-S73038-14


the allegations against Sandusky, Ward would not “stand much of a chance

standing there before those three boys.” Id.

      Ward claims that the advice given by Attorney Grosh was misleading

and inaccurate, and had the effect of inducing him into entering his pleas.

Id. Ward contends that, had Attorney Grosh not given him this misleading

and inaccurate advice, he would have exercised his right to a trial. Id. at

10. Ward asserts that the PCRA court erred by failing to find Attorney Grosh

ineffective. Id.

      In reviewing the denial of a PCRA Petition, we examine whether the

PCRA court’s determination “is supported by the record and free of legal

error.”   Commonwealth v. Rainey, 928 A.2d 215, 223 (Pa. 2007)

(citations omitted).

      Tin its Opinion, the PCRA court set forth the relevant law, addressed

Ward’s ineffectiveness claim, and determined that it lacks merit. See PCRA

Court Opinion, 8/7/14, at 2-13.    Based on our review of the record, we

conclude that the PCRA court’s determination is supported by the record and

free of legal error. See id. Accordingly, we affirm the PCRA court’s Order

denying Ward’s amended Petition.

      Order affirmed.




                                  -4-
J-S73038-14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/30/2014




                          -5-